Exhibit 10.17

 

Employment Agreement

 

            THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between Neuro
One, LLC, a Minnesota limited liability company (the “Company”) and Dave Rosa
(the “Employee”) is signed by the Company and the Employee on October 5, 2016
(the “Effective Date”).

 

Background

 

The Board of Managers of the Company (the “Board”) has determined that it is in
the best interests of the Company and its equity holders to employ the Employee.
The Employee will be employed as the Company’s Chief Executive Officer and
President. The Company and the Employee desire to enter into this Agreement to
embody the terms of the relationship.

 

           NOW, THEREFORE, in consideration of the foregoing and the terms and
conditions set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1.           Duties; Reporting Relationship. During the term of this Agreement,
the Employee shall serve as the Chief Executive Officer and President of the
Company, and in such other position or positions with the Company and its
subsidiaries as are consistent with the Employee’s positions as Chief Executive
Officer and President of the Company, and shall have such duties and
responsibilities as are assigned to the Executive by the Board consistent with
the Employee’s position as Chief Executive Officer and President of the Company.
If elected, the Employee agrees to serve as a member of the Board during the
employment period, and upon termination of the Employee’s employment the
Employee shall promptly resign from the Board.

 

2.           Office Location.   The Employee will report to the Board and will
primarily work from the Employee’s home office with visits to the Company’s
corporate headquarters, as needed.

 

3.           Compensation and Benefits.

 

(a)           Base Salary.  The Employee’s current base salary shall be $300,000
per annum, subject to all payroll deductions and all required withholdings as
determined by the Company.  The Employee’s salary will be paid monthly in
accordance with the regular payroll practices of the Company.  During the
Employee’s employment with the Company, the Employee’s annual base salary will
be reviewed at least annually.

 

(b)           Performance Bonus.  The Employee will be eligible to participate
in any bonus program established by the Company and for which the Employee would
be eligible.  If so established by the Company, the Employee will be eligible to
earn an annual performance bonus up to 40% of the Employee’s effective salary
based upon the Employee’s performance, subject to payroll deductions and all
required withholdings (the “Performance Bonus”).  The Employee must be an
employee in good standing on the Performance Bonus payment date to earn and be
eligible to receive a Performance Bonus.  The Board will determine whether the
Employee has earned the Performance Bonus and the amount of any Performance
Bonus.

 



 1 

 

 

(c)           Employee Benefits.  The Employee will be eligible to participate
in any benefit programs that may be established by the Company in accordance
with Company policy.

 

(d)           Expenses.  The Employee will be reimbursed for normal expenses
including, but not limited to, associated business/travel expenses (flights,
hotel, car rental, parking transportation, business meals, office supplies). In
addition, the Company shall pay an allowance to the Employee for the lease,
insurance and operating costs of the automobile used for business purposes in
the amount of eight hundred dollars ($800.00) per month.

 

(e)           Initial Equity Award. On the Effective Date, the Board shall grant
to the Employee an amount of equity of the Company equal to fourteen percent
(14%) of the fully diluted equity of the Company pursuant to the terms and
conditions of a restricted membership interest purchase agreement containing
terms mutually acceptable to the Company and the Employee.

 

(f)           Long-Term Incentive Compensation. During the term of the
Employee’s employment with the Company, the Employee shall be entitled to
participate in any stock option, performance share, profits interest,
performance unit or other equity based long-term incentive compensation plan,
program or arrangement (the “Plans”) generally made available to senior
executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
the awards made to the Employee shall reflect the Empoloyee’s position with the
Company.

 

4.           Confidentiality and Proprietary Information Obligations.

 

(a)           Company Policies.  As a condition of the Employee’s employment,
the Employee agrees to continue to abide by all Company policies, rules and
regulations, including, but not limited to, the policies contained in the
employee handbook adopted by the Company. 

 

(b)           Third Party Information.  In the Employee’s work for the Company,
the Employee is expected not to use or disclose any confidential information,
including trade secrets, of any former employer or other third party to whom the
Employee has an obligation of confidentiality.  The Employee is expected to use
only that information which is generally known and used by persons with training
and experience comparable to the Employee’s own, which is common knowledge in
the industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. The Employee hereby agrees that the
Employee will not bring onto premises of the Company or use in the Employee’s
work for the Company any unpublished documents or property (including but not
limited to proprietary information) belonging to any former employer or other
third party that the Employee is not authorized to use or disclose.  By entering
into this Agreement, the Employee represents that the Employee is able to
perform the Employee’s job duties within these guidelines.

 

(c)           Exclusive Property.  The Employee agrees that all business
procured by the Employee and all Company related business opportunities and
plans made known to the Employee while the Employee is employed by the Company
shall remain the permanent and exclusive property of the Company.

 



 2 

 

 

(d)           Adverse or Outside Business Activities.  Throughout the Employee’s
employment with the Company, the Employee may engage in civic, academic teaching
and lectures, and not-for-profit activities so long as such activities do not
interfere with the performance of the Employee’s duties hereunder or present a
conflict of interest with the Company. The Employee may not engage in other
employment or undertake any other commercial business activities unless the
Employee obtains the prior written consent of the Board.   The Board may rescind
consent to the Employee’s service as a director of all other corporations or
participation in other business or public activities if the Board, in the
Board’s sole discretion, determines that such activities compromise or threaten
to compromise the Company’s business interests or conflict with the Employee’s
duties to the Company.  In addition, throughout the term of the Employee’s
employment with the Company and for one (1) year immediately following the
termination of the Employee’s employment for any reason, the Employee agrees not
to, directly or indirectly, without the prior written consent of the Board, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, executive, partner, employee, principal, agent, representative,
consultant, licensor, licensee or otherwise with, any business or enterprise
engaged in any business which is competitive directly with the Company’s
business; provided, however, that  the Employee may purchase or otherwise
acquire up to (but not more than) one percent (1%) of any class of securities of
any enterprise (but without participating in the activities of such enterprise)
if such securities are listed on any national or regional securities exchange.
The Employee hereby represents and warrants that the Employee has disclosed
previously to the Board all other employment or other commercial business
activities that the Employee already undertakes, or intends to undertake (to the
extent currently known by the Employee), during the Employee’s period of
employment with the Company.

 

5.           No Conflicts.  By signing this Agreement the Employee hereby
represents to the Company that, except as previously disclosed to the Company:
(a) the Employee’s employment with the Company is not prohibited under any
employment agreement or other contractual arrangement; and (b) the Employee does
not know of any conflicts that would restrict the Employee’s employment with the
Company.  The Employee hereby represents that the Employee has disclosed to the
Company any contract the Employee has signed that may restrict the Employee’s
activities on behalf of the Company, and that the Employee is presently in
compliance with such contracts, if any.

 

6.           At Will Employment.  The Employee’s employment with the Company is
an “at-will” arrangement and this Agreement does not constitute a guarantee of
employment for any specific period of time.  This means that either the Employee
or the Company may terminate the Employee’s employment at any time, with or
without Cause, and with or without advance notice.  This “at-will” employment
relationship cannot be changed except in a written agreement approved by the
Board and signed by the Employee and a duly authorized member of the Board.

 



 3 

 

 

7.           Severance Benefits; Excise Tax.

 

(a)           Entitlement to Severance Benefits.  If the Company (or any
successor entity) terminates the Employee’s employment without Cause, or if the
Employee resigns the Employee’s employment for Good Reason, the Employee will be
eligible to receive, as the Employee’s sole severance benefits (the “Severance
Benefits”): (i) severance pay in the form of continuation of the Employee’s base
salary in effect as of the employment termination date for 12 months, and (ii)
an amount equal to a prorated portion of the Employee’s cash bonus for the year
in which the Termination Date occurs, if any, with such prorated amount
determined by multiplying the Employee’s cash bonus for the year in which the
termination date occurs by a fraction, the numerator of which is the number of
full months during such year in which the Employee was employed and the
denominator of which is twelve (12). The Severance Benefits shall be subject to
all required payroll deductions and withholdings as determined by the Company. 
Notwithstanding the foregoing, in order to be eligible for the Severance
Benefits, the Employee must meet the Release Requirements as set forth in
Section 9 within 60 days after the date of the Employee’s employment
termination, and the Employee shall receive no severance if the Employee fails
to meet the Release Requirements. Provided that you meet the Release
Requirements set forth in Section 9, the Severance Benefits set forth in
subsection (i) of the first sentence of this Section 7(a) will be paid in equal
monthly installments in accordance with the Company’s regular payroll practices,
provided however, that the first payment of such amounts will not be made to the
Employee until the first regular monthly payroll date that is more than 60 days
after the termination date, with the first payment due on such first payroll
date that is more than 60 days after the termination date to include all
payments that would have been due during the period beginning on the first
regular monthly payroll date following the termination date and such first
regular monthly payroll date after the 60th day following the termination date.
If the Employee meets the Release Requirements set forth in Section 9, the
portion of the Severance Benefits, if any, set forth in subsection (ii) of the
first sentence of this Section 7(a) will be paid to the Employee at the same
time as annual bonuses for the year of the Employee’s termination are paid to
other employees (but not later than March 15 of the year immediately following
the year in which the Employee’s employment terminates).

 

(b)           Severance Benefits related to Change of Control. Notwithstanding
Section 7(a) above if, within two (2) years following a Change in Control, the
Company terminates the Employee’s employment without Cause or the Employee
resigns the Employee’s employment for Good Reason, the Severance Benefits set
forth in Section 7(a)(i) will increase from 12 months to 18 months and, subject
to the Employee satisfying the Release Requirements set forth in Section 9, will
be paid in a lump sum on the first payroll date that is more than 60 days after
the Employee’s last date of employment, subject to all required payroll
deductions and withholding as determined by the Company.

 

(c)           Excise Tax.

 

(i)           Notwithstanding anything in this Agreement to the contrary, if any
payment or benefit that the Employee would otherwise receive pursuant to this
Agreement (when considered together with any payment or benefit the Employee
would otherwise receive under any other agreement or practice) (collectively, a
“Payment”) would (1) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (2) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount (defined below).  The “Reduced
Amount” shall be either: (y) the largest portion of the Payment that would
result in no portion of the Payment (after reduction) being subject to the
Excise Tax, or (z) the entire Payment, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Employee’s receipt, on
an after-tax basis, of the greatest amount of the Payment to the Employee.

 



 4 

 

 

(ii)           If a reduction in the Payment is to be made, the reduction in
payments and/or benefits shall occur in the following order: (1) reduction of
cash payments (with the reduction to occur in the reverse chronological order in
which such cash payments would otherwise be made to the Employee);
(2) cancellation of accelerated vesting of equity awards other than stock
options (with such cancellation to occur in the reverse chronological order in
which such equity awards or installments or tranches thereof would otherwise
have become vested pursuant to their normal vesting terms and conditions in the
absence of such acceleration of vesting) ; (3) cancellation of accelerated
vesting of stock options (with such cancellation to occur in the reverse
chronological order in which such stock options or installments or tranches
thereof would otherwise have become vested under their normal vesting terms and
conditions in the absence of such acceleration); and (4) reduction of other
benefits paid to the Employee (with such reduction to occur in the reverse
chronological order in which such benefits would otherwise have been paid to the
Employee). The Company shall reasonably determine the procedures and manner of
making the calculation required above.

 

8.           Definitions.

 

(a)           Definition of Change of Control.  “Change of Control” shall mean
the consummation of any one of the following events: (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company; (ii) a
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than fifty percent (50%) of the Company’s outstanding
voting power of the surviving entity following the consolidation, merger or
reorganization; or (iii) any transaction (or series of related transactions
involving a person or entity, or a group of affiliated persons or entities) in
which in excess of fifty percent (50%) of the Company’s then-outstanding voting
power is transferred, excluding any consolidation or merger effected exclusively
to change the domicile of the Company and excluding any such change of voting
power resulting from a bona fide equity financing event or public offering of
the stock of the Company. Notwithstanding the foregoing, if necessary to avoid
the imposition of additional taxes upon you under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”), a transaction shall
constitute a Change of Control only if, in addition to satisfying the foregoing
definition, the transaction also meets the definition of a “change in control
event” under Treasury Regulation Section 1.409A-3(i)(5).

 



 5 

 

 

(b)           Definition of Cause.  “Cause” for the Company (or any acquirer or
successor in interest thereto) to terminate the Employee’s employment shall
exist if any of the following occurs: (i) the Employee’s conviction (including a
guilty plea or plea of nolo contendere) of any felony or any other crime
involving fraud, dishonesty or moral turpitude; (ii) the Employee’s commission
or attempted commission of or participation in a fraud or act of dishonesty or
misrepresentation against the Company that results (or could reasonably be
expected to result) in material harm or injury to the business or reputation of
the Company; (iii) the Employee’s material violation of any contract or
agreement between the Employee and the Company, or of any Company policy, or of
any statutory duty the Employee owes to the Company; or (iv) the Employee’s
conduct that constitutes gross insubordination, incompetence or habitual neglect
of duties and that results in (or could reasonably be expected to have resulted
in) material harm to the business or reputation of the Company; provided,
however, that the action or conduct described in clause (iv) above will
constitute “Cause” only if such action or conduct continues after the Board has
provided the Employee with written notice thereof and thirty (30) days’
opportunity to cure the same, except that the Board is not obligated to provide
such written notice and opportunity to cure if the action or conduct is not
reasonably susceptible to cure.  The determination that a termination is for
Cause shall be made in good faith by the Board in its sole discretion.

 

(c)           Definition of Good Reason.  A resignation for “Good Reason” shall
mean a resignation of the Employee’s employment within sixty (60) days after the
occurrence of any of the following events which is not corrected within fifteen
(15) days after the Company (or any successor thereto) receives written notice
from the Employee that any of the following events have occurred and that the
Employee asserts that grounds for a resignation for Good Reason exists as a
result of: (i) without the Employee’s written consent, a material diminution of
the Employee’s duties, position or responsibilities; provided, however, a mere
change in title or reporting relationship following a Change of Control will not
by itself constitute “Good Reason” for the Employee’s resignation, and further
provided, however, that the acquisition of the Company and subsequent conversion
of the Company to a division or unit of the acquiring entity will not by itself
result in a “diminution;” or (ii) without the Employee’s written consent, a
reduction by the Company in the Employee’s base salary as in effect immediately
prior to such reduction by more than ten percent (10%) (unless such reduction is
made pursuant to an across the board reduction applicable to senior executives
of the Company).

 

9.           Release Requirements.  To be eligible to receive the Severance
Benefits, the Employee must meet the following requirements (the “Release
Requirements”): (a) the Employee must first timely execute, make effective, and
deliver to the Company within 60 days after the date of the Employee’s
employment termination a general release of all known and unknown claims, in a
form acceptable to the Company (which may, at the Company’s election, be
incorporated into a separation agreement); and (b) the Employee must not be in
material breach of any other agreement or contract between the Employee and the
Company at the time of the receipt of such benefits.  In the event that, during
such time as the Employee continues to receive any Severance Benefits, the
Employee materially breaches any other agreement or contract between the
Employee and the Company, the Company’s obligation to continue to provide the
Severance Benefits will immediately cease in full, and the Employee will not be
entitled to receive any additional Severance Benefits as of the date of the
Employee’s breach.

 



 6 

 

 

10.          Miscellaneous.

 

(a)               Employee Proprietary Information, Inventions Assignment and
Non-Competition Agreement.  The Employee is required, as a condition to the
Employee’s employment with the Company, to sign the Company’s standard Employee
Proprietary Information, Inventions Assignment and Non-Competition Agreement in
the form attached hereto as Exhibit A.

 

(b)              Entire Agreement.  This Agreement and its attachments contain
all of the terms of the Employee’s employment with the Company.  The employment
terms in this Agreement supersede any other agreements or promises made to the
Employee by anyone, whether oral or written, concerning the Employee’s
employment terms.  Changes in the Employee’s employment terms, other than those
changes expressly reserved to the Company’s or the Board’s discretion in this
Agreement, require a written modification approved by the Board and signed by
the Employee and a duly authorized member of the Board.

 

(c)               Binding Effect; Severability.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both the Employee and
the Company, and inure to the benefit of both the Employee and the Company,
their heirs, successors and assigns.  If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this Agreement and the
provision in question shall be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible under
applicable law.

 

(d)              Governing Law; Jury Trial Waiver.  The terms of this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Minnesota, without regard to its principles of conflicts of laws.  By
signing this Agreement, the Employee irrevocably submits to the exclusive
jurisdiction of the courts of the State of Minnesota for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  BY SIGNING THIS AGREEMENT
THE EMPLOYEE ALSO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENT THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

(e)           Mutual Drafting.  Any ambiguity in this Agreement shall not be
construed against either party as the drafter.  Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder.  This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile and .pdf signatures shall be equivalent to original signatures.

 

11.           Code Section 409A Compliance.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement either are exempt from or comply with Code Section 409A and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement (and payments and benefits hereunder) shall be
interpreted to be exempt from or in compliance therewith. However, in no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Code Section 409A or for damages
for failing to be exempt from or in compliance with Code Section 409A.

 



 7 

 

 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c)           Notwithstanding any other payment schedule provided herein to the
contrary, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then each of the following shall apply:

 

(i)           With regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death (the “Delay Period”) to the extent required under Code Section 409A. Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Employee in a
lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and

 

(ii)           To the extent that any benefits to be provided during the Delay
Period is considered deferred compensation under Code Section 409A provided on
account of a “separation from service,” the Employee shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Employee,
to the extent that such costs would otherwise have been paid by the Company or
to the extent that such benefits would otherwise have been provided by the
Company at no cost to the Employee, the Company's share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified herein.

 

(d)           All reimbursements of expenses under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee. Any right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
No such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(e)           For purposes of Code Section 409A, the Employee’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

 

(f)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g.,, “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 



 8 

 

 

(g)           Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to the Employee unless
and to the extent otherwise permitted by Code Section 409A.

 

(h)           Unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the date of the Employee’s termination of employment in
accordance with the Company’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made upon such
schedule as in effect upon the date of termination, but no less frequently than
monthly.

 

 

 

 

Signatures on the Following Page

 

 

 

 9 

 

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

   

The Employee:

 

 

 

/s/ Dave Rosa

Dave Rosa

The Company:

 

Neuro One, LLC

 

By: /s/ Dave Rosa                           

Name: Dave Rosa                          

Title: CEO                                         

   

 

 



Signature Page to Employment Agreement

  

 



 

